PER CURIAM.
A1 Maajid Muhammad El appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) and RICO complaints under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find the appeal fails to state a claim upon which relief may be granted. Accordingly, we affirm on the reasoning of the district court. See Muhammad El v. Maryland State Bd. of Law Exam’rs., CA-03-2366 (D.Md. Aug. 25, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED